Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (US 6,827,828). 
Regarding claim 1, Wang teaches a master alloy for a sputtering target, wherein, when elements constituting the master alloy are selected from X1, Y1, Y2, and Y3; specifically, where: 
X1 is Ta; 
Y1 is one or two types of Cr or Mn; 
Y2 is one or two types of Co or Ni; 
and Y3 is one or two types of Ti or V, 
the master alloy comprises any one combination of X1-Y1, X1-Y2, and X1-Y3 of the foregoing constituent elements (col. 4, ln. 30-60).  
wherein a composition ratio of the Y1, Y2, or Y3 falls within a range of 50.0 to 80.0 at% of an entire composition constituting the master alloy (25-50weight percent Ti is equivalent to a range of 56 atomic % Ti – 79.9 % Ti (col. 4, ln. 30-60).  
Regarding claim 7, Wang teaches a sputtering target in which elements constituting the sputtering target are selected from X1, Y1, Y2, and Y3, where X1 is Ta, Y1 is one or two types of Cr or Mn, Y2 is one or two types of Co or Ni, and Y3 is one or two types of Ti or V, wherein the sputtering target comprises an alloy of X1-Y1, X1-Y2, or X1-Y3 (col. 4, ln. 30-62), a composition ratio of the Y1, Y2, or Y3 falls within a range of 0.1 to 40.0 at% (col. 4, ln. 30-60),
 and wherein a variation in an in-plane metal composition of Y1, Y2, or Y3 of the sputtering target is 15% or less (microscopically homogeneous; col. 7, ln. 20-22; free of segregation col. 8, ln. 1)
Claim 4 is rejected under 35 U.S.C. 102a1 as being anticipated over Wang as applied to claim 1 above as evidenced by Yamakoshi (US 2006/0037680). 
Regarding claim 4, Wang does not explicitly teach wherein X1 as one constituent metal constituting the master alloy and Y1, Y2, or Y3 as another constituent metal constituting the master alloy form an intermetallic compound or a complete solid solution.  
The Examiner takes the position that the alloy of Wang would either take on an intermetallic compound or a solid solution. 
Yamakoshi provides evidence that Ta,  X1 as one constituent metal constituting the master alloy and Y2 (nickel) as another32Docket No. OGOSH354AUSA constituent metal constituting the master alloy form an intermetallic compound [0033].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above in view of Matsumoto (US 4,957,549).
Regarding claim 5, Wang teaches a method of producing a sputtering target, wherein the master alloy for a sputtering target according to claim 1 is pulverized (col. 7, ln. 65-col. 8, ln. 7) to obtain a sputtering target material for a barrier metal (col. 8, ln. 40-45). 
Wang does not teach mixing with a powder composed of X1. 
Matsumoto teaches creating an alloy powder then adding another powder to achieve a desired composition (col. 1, ln. 35-40). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the master alloy of Wang by providing it is mixed with a powder composed of the X1, and the mixed powder is sintered, as taught by Matsumoto, because it would provide a sputtering target with a desired composition (col. 1, ln. 39). 
Regarding claim 6, Wang teaches the mixing is performed so that a composition of Y1, Y2, or Y3 constituting the mixed powder falls within a range of 0.1 to 40.0 at% (col. 4, ln. 30-60).   

Response to Arguments
Applicant's arguments filed May 1, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, Applicant submits that the range of alloying elements Y1, Y2 and Y3 is not disclosed in the prior art reference with sufficient specificity because the range of the prior art is very broad. 
The Examiner disagrees because the fact that the prior art teaches a broad range does not disqualify it from providing sufficient specificity under an anticipatory rejection.  Here Wang discloses  a method of combining two elements with different densities and different melting points. Wang teaches an electrolytically formed alloy of Ti and Ta over a wide range of compositions wherein each composition is free of precipitates and free of segregation (col. 8, ln. 3).  Therefore Applicant’s arguments about whether the rejection is appropriate are not persuasive because the product and method of the prior art provide an alloy that avoids the problems of casting and powder metallurgy methods. 
Regarding claim 1, Applicant argues that the master alloy of claim 1 is not conceivable by Wang. 
The Examiner disagrees because Wang teaches each and every element required by claim 1. 
Applicant’s claim of the criticality of the range of claim 1 would allow for a composition variation throughout the thickness of the target to be below a certain threshold.  "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Wells, 56 F.2d 674, 675 (CCPA 1932).  A modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As Wang teaches its composition as microscopically homogeneous (col. 7, ln. 20-22) and free of segregation (col. 8, ln. 1) the Examiner takes the position that the variation of composition is merely a matter of degree from the results of the prior art.
Regarding claim 7, Applicant argues that Wang is directed to material that predominantly comprise titanium and that problematic tantalum rich precipitates form when tantalum exceeds its solubility in titanium.
The Examiner does not agree because Wang is not directed these materials.  Wang notes that segregation between Ti and Ta occurs during melting and powder processing in attempt to form mixtures of titanium and tantalum (col. 8, ln. 55-60).  However, Wang’s method forms products comprising mixtures of Ti and Ta with little or no segregation (col. 8, ln. 63-65) especially when forming producing mixtures of titanium and tantalum. 
Applicant’s argues that it is not possible to suppress the compositional variation due to the different in the boiling point of the components contained in the metal powder during sintering. 
The Examiner disagrees. Wang does not use sintering to form their alloy.  Wang’s method using an anode, cathode and electrolyte avoids segregation (col. 8, ln. 64).
Regarding claim 4, Applicant submits this claim is allowable. 
The Examiner disagrees because parent claim 1 is not allowable therefore claim 4 is not allowable. 
Regarding claims 5 and 6, Applicant argues that Matsumoto teach away from combination with Wang. 
The Examiner disagrees because Wang discloses that the amount of tantalum or titanium in product 28 and in ingots formed from the product can be adjusted so that either Ti or Ta is the  predominant material (col. 7, ln. 35-40).  Wang also discloses that for a powder metallurgy process the mixed metal product can be considered a better starting point for a powder process.  The Examiner takes the position that Wang suggested its mixed metal product 28 is suitable as a master alloy open to modification by addition of Ti or Ta.  Wang also teaches its method provides for alloys that are free of segregation (col. 8, ln. 1, 64).
Applicant argues that Wang teaches away from a composition ratio of titanium within a range of 50.0 to 80 atomic %.  The Examiner disagrees because Wang teaches a Ti-Ta alloy formed by a cathode, anode and electrolyte essentially free of segregation over a broad range of values of Ti/Ta.  
Applicant also argues that the ranges of claims 1, 5 and 6 are critical.  However, no unexpected results have been presented that would traverse this rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794